SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1332
KA 12-00815
PRESENT: SCUDDER, P.J., FAHEY, PERADOTTO, CARNI, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

DANIEL J. BOYDEN, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


WILLIAMS, HEINL, MOODY & BUSCHMAN, P.C., AUBURN (MARIO J. GUTIERREZ OF
COUNSEL), FOR DEFENDANT-APPELLANT.

JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (CHRISTOPHER T. VALDINA OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Cayuga County Court (Thomas G.
Leone, J.), rendered March 20, 2012. The judgment convicted
defendant, upon his plea of guilty, of robbery in the first degree,
robbery in the second degree, assault in the second degree, burglary
in the second degree (two counts), unlawfully fleeing a police officer
in a motor vehicle in the third degree and reckless driving.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same Memorandum as in People v Boyden ([appeal No. 1] ___ AD3d
___ [Dec. 27, 2013]).




Entered:    December 27, 2013                      Frances E. Cafarell
                                                   Clerk of the Court